TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 26, 2016



                                       NO. 03-16-00113-CV


                                   Peter E. Pratt, Jr., Appellant

                                                  v.

                               The State of Texas, et al., Appellees




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on February 1, 2016. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal by failing to

pay or make arrangements to pay for the clerk’s record and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.